Exhibit 10.1
 
[ex_10-11.jpg]
 
 
October 13, 2009




Mr. Carl E. Berg
Berg & Berg Enterprises, LLC
10050 Bandley Dr.
Cupertino, CA  95014


Re:  Amend Covenants in Loan Agreements


Dear Mr. Berg:


Valance Technology, Inc. (the “Borrower”) and Berg & Berg Enterprises, LLC, are
currently parties to two loan agreements: (a) the Loan Agreement dated July 17,
1990, as amended (the “Original Amended Loan Agreement) and (b) the Loan
Agreement dated October 5, 2001 (the “New Loan Agreement”)(collectively the
“Loan Agreements” or “Loans”).  This letter is to formally document our
agreement to amend the Loan Agreements to extend the maturity dates of the Loan
Agreements from September 30, 2010 to September 30, 2012.


This letter shall serve as Amendment No. 14 to the Original Amended Loan
Agreement and as Amendment No. 6 to the New Loan Agreement.


Kindly indicate your acceptance of the amendments described above by signing and
returning the enclosed copy of this letter.
 
 

   Sincerely,           VALENCE TECHNOLOGY, INC.              
 
/s/ Roger A. Williams     Roger A. Williams     VP Law & General Counsel        

 

 
ACCEPTED AND AGREED:
          BERG & BERG ENTERPRISES, LLC              
 
/s/ Carl E. Berg    
Carl E. Berg, Managing Member
           

 